            Case 3:19-bk-04607-JAF   Doc 3   Filed 12/06/19   Page 1 of 13



                     UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


In re                                    )

NRP LEASE HOLDINGS, LLC, et al.,1        )      Case No.: 3:19-bk-4607-JAF

                      Debtors.           )      Chapter 11

___________________________________ )

In re                                    )

8333 W 21ST STREET N, LLC,               )      Case No.: 3:19-bk-4608-JAF

                      Debtor.            )      Chapter 11

___________________________________ )

In re                                    )

1010 N. WEBB ROAD, LLC,                  )      Case No.: 3:19-bk-4609-JAF

                      Debtor.            )      Chapter 11

___________________________________ )

In re                                    )

8350 LYRA DRIVE, LLC,                    )      Case No.: 3:19-bk-4610-JAF

                      Debtor.            )      Chapter 11

___________________________________ )



        1
          The Federal Employer Identification Number of the Debtors are NRP Lease
Holdings, LLC (XX-XXXXXXX), 8333 W 21st Street N, LLC (XX-XXXXXXX), 1010 N. Webb
Road, LLC (XX-XXXXXXX), 8350 Lyra Drive, LLC (XX-XXXXXXX), 5890 Scarborough
Drive, LLC (XX-XXXXXXX), 10735 E. Hwy 40, LLC (XX-XXXXXXX), Adventure Holdings,
LLC (XX-XXXXXXX), 2780 SR16, LLC (XX-XXXXXXX), 2400 Sheridan Drive, LLC (86-
1078288), 1600 Stratford, LLC (XX-XXXXXXX), 3660 East Franklin Street, LLC (20-
0077196), 1944 Beach Boulevard, LLC (XX-XXXXXXX), 4825 Blanding Boulevard, LLC
(XX-XXXXXXX), 3311 Capital Boulevard, LLC (XX-XXXXXXX), 17717 Coit Road, LLC (20-
1292272) and 2590 Water Park Drive, LLC (XX-XXXXXXX).
        Case 3:19-bk-04607-JAF   Doc 3   Filed 12/06/19   Page 2 of 13



In re                                )

5890 SCARBOROUGH DRIVE, LLC,         )      Case No.: 3:19-bk-4611-JAF

                  Debtor.            )      Chapter 11

___________________________________ )

In re                                )

10735 E. HWY 40, LLC,                )      Case No.: 3:19-bk-4612-JAF

                  Debtor.            )      Chapter 11

___________________________________ )

In re                                )

ADVENTURE HOLDINGS, LLC,             )      Case No.: 3:19-bk-4613-JAF

                  Debtor.            )      Chapter 11

___________________________________ )

In re                                )

2780 SR16, LLC,                      )      Case No.: 3:19-bk-4614-JAF

                  Debtor.            )      Chapter 11

___________________________________ )

In re                                )

2400 SHERIDAN DRIVE, LLC,            )      Case No.: 3:19-bk-4615-JAF

                  Debtor.            )      Chapter 11

___________________________________ )

In re                                )

1600 STRATFORD, LLC,                 )      Case No.: 3:19-bk-4616-JAF

                  Debtor.            )      Chapter 11

___________________________________ )
        Case 3:19-bk-04607-JAF   Doc 3   Filed 12/06/19   Page 3 of 13




In re                                )

3660 EAST FRANKLIN STREET, LLC,      )      Case No.: 3:19-bk-4617-JAF

                  Debtor.            )      Chapter 11

___________________________________ )

In re                                )

1944 BEACH BOULEVARD, LLC,           )      Case No.: 3:19-bk-4618-JAF

                  Debtor.            )      Chapter 11

___________________________________ )

In re                                )

4825 BLANDING BOULEVARD, LLC,        )      Case No.: 3:19-bk-4619-JAF

                  Debtor.            )      Chapter 11

___________________________________ )

In re                                )

3311 CAPITAL BOULEVARD, LLC,         )      Case No.: 3:19-bk-4620-JAF

                  Debtor.            )      Chapter 11

___________________________________ )

In re                                )

17717 COIT ROAD, LLC,                )      Case No.: 3:19-bk-4621-JAF

                  Debtor.            )      Chapter 11

___________________________________ )
         Case 3:19-bk-04607-JAF         Doc 3     Filed 12/06/19     Page 4 of 13



In re                                         )

2590 WATER PARK DRIVE, LLC,                   )       Case No.: 3:19-bk-4622-JAF

                       Debtor.                )       Chapter 11

___________________________________ )


                     MOTION FOR JOINT ADMINISTRATION


        Debtor, NRP Lease Holdings, LLC (“NRP Holdings”), and its wholly-owned

subsidiaries, 8333 W 21st Street N, LLC, 1010 N. Webb Road, LLC, 8350 Lyra Drive,

LLC, 5890 Scarborough Drive, LLC, 10735 E. Hwy 40, LLC, Adventure Holdings, LLC

(“Adventure Holdings”), 2780 SR16, LLC, 2400 Sheridan Drive, LLC, 1600 Stratford,

LLC, 3660 East Franklin Street, LLC, 1944 Beach Boulevard, LLC, 4825 Blanding

Boulevard, LLC, 3311 Capital Boulevard, LLC, 17717 Coit Road, LLC, 2590 Water Park

Drive, LLC (collectively, the “Debtors”), move the Court, pursuant to Federal Rule of

Bankruptcy Procedure 1015(b), for the entry of an order directing (a) the joint

administration of these Chapter 11 case with the Chapter 11 cases of its affiliates, and (b)

parties in interest to use a consolidated caption to indicate that any filed pleading relates

to the jointly administered bankruptcy cases of “NRP Lease Holdings, LLC, et al.” In

support of this Motion, NRP Holdings respectfully states:


                                       Background


        1.     On December 5, 2019 (the “Petition Date”), NRP Holdings and the above

described affiliates filed voluntary petitions for reorganization under Chapter 11 of the

Bankruptcy Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”). The Debtors are
        Case 3:19-bk-04607-JAF          Doc 3    Filed 12/06/19     Page 5 of 13



continuing in possession of their properties and are managing their businesses, as debtors

in possession, pursuant to §§ 1107(a) and 1108 of the Bankruptcy Code.

       2.      NRP Holdings is a leader in the regional family entertainment center

business. Through its operating subsidiaries, NRP Holdings manages 13 parks in Florida,

North Carolina, New York, Kansas, Ohio, Texas and Missouri. While the attractions

vary by park venue, they typically include miniature golf, laser tag, arcade games, batting

cages, go-carts, bumper boats, roller coasters, snack bars and waterslides.

       3.      The Debtors manage their operation through two holding companies, NRP

Holdings and Adventure Holdings, which in turn operate 13 amusement parks, plus one

“mothballed” facility. Adventure Holdings is a direct subsidiary of NRP Holdings.

       4.      NRP Holdings is the sole Member and Managing Member of the

following operating entities:


              a.     8333 W 21st Street N, LLC. This entity operates the “All Star
       Sports” amusement park in Wichita, Kansas. The amenities include a large
       arcade, a 36-hole miniature golf course, a driving range, a go-kart track and a
       snack bar.

              b.      1010 N. Webb Road, LLC. This entity operates the “All Star
       Adventures” amusement park in Wichita, Kansas, which includes all of the
       amenities attendant its sister Wichita park, but with an additional 18 amusement
       rides.

               c.     8350 Lyra Drive, LLC. This entity operates the “Magic Mountain
       Fun Center” in Columbus, Ohio. Amenities include a large arcade, a laser tag
       course, 2 go-kart tracks, snack bars and a 36-hole miniature golf course.

              d.      5890 Scarborough Drive, LLC. This entity operates a second
       “Magic Mountain Fun Center” in Columbus, Ohio. The amenities at this location
       include a go-kart track, an arcade, batting cages, snack bar and a 36-hole
       miniature golf course.

               e.    10735 E. Hwy 40, LLC. This entity operates the “Cool Crest”
       entertainment center in Independence, Missouri. Amenities include an arcade, 4
         Case 3:19-bk-04607-JAF        Doc 3    Filed 12/06/19     Page 6 of 13



       miniature golf courses (72 holes), batting cages, a go-kart track and food/beverage
       facilities.


       5.      NRP Holdings is the sole Member of the following operating entities:


              a.       Adventure Holdings, LLC. This entity, operating from 2315
       Beach Boulevard, Suite 203, Jacksonville Beach, Florida, performs the majority
       of the administrative work for the Debtors, including payroll administration,
       insurance procurement, etc. It is also the sole member of a number of the
       operating entities as set forth below.

              b.     2780 SR 16, LLC. This entity operates the “Adventure Landing”
       amusement park in St. Augustine, Florida. Amenities at this park include an
       arcade, batting cages, an 18-hole miniature golf course, go-karts and
       food/beverage facilities.

               c.      2400 Sheridan Drive, LLC.           This company operates the
       “Adventure Landing” entertainment complex in Buffalo, New York. Amenities at
       this location include an arcade, a 54-hole miniature golf course, and a snack bar.

              d.      1600 Stratford, LLC. This entity operates the “Adventure
       Landing” park in Winston-Salem, North Carolina. Amenities at this location
       include a 54-hole miniature golf course, an arcade, bumper boats and a snack bar.

              e.      3660 East Franklin Street, LLC. This company operates the
       “Adventure Landing” entertainment park in Gastonia, North Carolina. Amenities
       include an arcade, a 54-hole miniature golf course, batting cages, and a snack bar.


       6.      Adventure Holdings in turn is the sole Member and Managing Member of

the following entities:


               a.     1944 Beach Boulevard, LLC. This entity operates the Debtors’
       flagship location, “Adventure Landing”, in Jacksonville Beach, Florida.
       Amenities at this park include go-karts, an arcade, a small roller coaster, a laser
       tag course, batting cages, a water park, snack bars and a 36-hole miniature golf
       course.

               b.    4825 Blanding Boulevard, LLC.          This entity operates the
       “Adventure Landing” facility in Orange Park, Florida. Amenities at this location
       include an arcade, laser tag, go-karts, snack bars and a 36-hole miniature golf
       course.
          Case 3:19-bk-04607-JAF         Doc 3    Filed 12/06/19     Page 7 of 13



                 c.      3311 Capital Boulevard, LLC. This company operates the
         “Adventure Landing” facility in Raleigh, North Carolina. Attractions include
         laser tag, an arcade, batting cages, go-karts and a 54-hole miniature golf course.

                 d.       17717 Coit Road, LLC. This entity operates the “Adventure
         Landing” park in Dallas, Texas. Amenities at this location include an arcade,
         laser tag, batting cages, bumper boats, 2 go-kart tracks and snack bars.


         7.     Adventure Holdings, LLC is the sole Member of the following entities:


                a.     2590 Water Park Drive, LLC. This entity operated “The Beach”
         waterpark in Mason, Ohio. This facility is currently closed.


         8.     The Debtors are owned, directly or indirectly, by Henry P. Woodburn III

and his wife, Susan. Mr. Woodburn is the manager for NRP Holdings and Adventure

Holdings, which are in turn the managers of the operating entities described above. Mr.

Woodburn is the founder of the companies.

         9.     All of the Debtors are managed from NRP Holdings’ headquarters in

Jacksonville Beach, Florida. In that same vein, the entities utilized a consolidated cash

management and vendor payment system.


                                     Requested Relief


          10.   Rule 1015(b), Federal Rule of Bankruptcy Procedure, provides in relevant

 part:


                (b) Cases Involving Two or More Related Debtors. If a
                joint petition or two or more petitions are pending in the
                same court by or against . . . (4) a debtor and an affiliate,
                the court may order a joint administration of the estates.
                Prior to entering an order the court shall give consideration
                to protecting creditors of different estates against potential
                conflicts of interest.
       Case 3:19-bk-04607-JAF          Doc 3     Filed 12/06/19   Page 8 of 13



                                             Rule 1015(b), Federal Rules
                                             of Bankruptcy Procedure.


       11.    According to the notes of the Advisory Committee on the Bankruptcy

Rules, joint administration may include combining debtor’s estates by using a single

docket for matters occurring in the administration thereof, including the listing of filed

claims, the combining of notices to creditors of the different estates, and the joint

handling of other pending administrative matters “that may aid in expedition of the

cases and rendering the process less costly.”

       12.    Here, the joint administration of the Debtors’ Chapter 11 cases will permit

the Clerk of the Court to utilize a single general docket for these cases and combine

notices to creditors of the Debtors’ respective estates and other parties in interest.

Entering an order directing joint administration of the Debtors’ Chapter 11 cases will

avoid the need for duplicative notices, motions and applications, thereby saving time

and expense.      Additionally, because this is not a motion for the substantive

consolidation of the Debtors’ estates, the rights of parties in interest will not be

prejudiced or otherwise affected in any way by the entry of an order directing the joint

administration of the Debtors’ Chapter 11 cases for procedural purposes only. The

Court also will be relieved of the burden of entering duplicative orders and maintaining

redundant files in multiple cases.

       13.    Creditors would also benefit from administrative consolidation because it

will permit the business of these Debtors to continue to be operated as a single,

economic enterprise without the need for different and duplicative management of the

individual Debtor entities or their respective estates.
       Case 3:19-bk-04607-JAF          Doc 3    Filed 12/06/19      Page 9 of 13



       14.    The close affiliation among the Debtors also warrants joint administration

of these cases. The officers of the Debtors are substantially the same and all the books

and records of the Debtors are located at one principal location. Moreover, the Debtors’

accounting procedures are centralized and accounts payable and accounts receivable for

each of the Debtors is handled through a consolidated cash management system. In

addition, the Debtors intend to file a joint plan of reorganization to address all of the

claims that are outstanding against each of the Debtors. Thus, joint administration of

these Chapter 11 cases facilitates the orderly and efficient administration thereof.

       15.    Due to the close relationship between the debtor entities, and their use of a

consolidated cash management system, Debtors also propose that they be permitted to

file a consolidated monthly operating report covering the income and disbursements for

all of the Debtors.

       16.    Pursuant to § 342(c)(1) of the Bankruptcy Code, “[i]f notice is required to

be given by the debtor to a creditor . . . such notice shall contain the name, address, and

last four digits of the taxpayer identification number of the debtor.” The majority of the

debt and the largest number of creditors relate to NRP Holdings. NRP Holdings

therefore proposes that its case be designated as the lead case for administrative

purposes. A proposed consolidated caption for all notices, applications, motions and

other pleadings (the “Proposed Caption”) is annexed hereto as Exhibit A.               The

Proposed Caption contains all of the required information and, therefore, satisfies the

terms of § 342(c) of the Bankruptcy Code. Accordingly, NRP Holdings requests that

the Court find that the Proposed Caption satisfies the requirements of § 342(c)(1) of the

Bankruptcy Code in all respects.
        Case 3:19-bk-04607-JAF         Doc 3     Filed 12/06/19     Page 10 of 13



       WHEREFORE, NRP Holdings respectfully requests the entry of an order (i)

authorizing the joint administration of these cases for administrative purposes only under

the lead case of NRP Lease Holdings, LLC, Case No. 3:19-bk-4607-JAF, (ii) authorizing

them to file a consolidated monthly operating report, and (iii) granting such other relief as

is appropriate.


                                              THAMES MARKEY & HEEKIN, P.A.

                                                    /s/ Richard R. Thames
                                              By______________________________
                                                    Richard R. Thames

                                              Florida Bar Number 0718459
                                              50 North Laura Street, Suite 1600
                                              Jacksonville, Florida 32202
                                              (904) 358-4000
                                              (904) 358-4001 (Facsimile)
                                              rrt@tmhlaw.net

                                              Attorneys for the Debtors
        Case 3:19-bk-04607-JAF         Doc 3    Filed 12/06/19   Page 11 of 13



                                   Certificate of Service


        I certify that, on December 6, 2019, a copy of the foregoing was filed

electronically with the Court’s CM/ECF filing system which will generate an electronic

notice of filing to all creditors and parties in interest who have consented to receiving

electronic notices in this case.



                                                   /s/ Richard R. Thames
                                            _____________________________________
                                                           Attorney
Case 3:19-bk-04607-JAF   Doc 3   Filed 12/06/19   Page 12 of 13




         Exhibit “A”
        Case 3:19-bk-04607-JAF     Doc 3   Filed 12/06/19   Page 13 of 13



                  UNITED STATES BANKRUPTCY COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


In re                                  )       Case Nos.: 3:19-bk-4607-JAF through
                                               3:19-bk-4622-JAF
NRP LEASE HOLDINGS, LLC, et al.,       )
                                               Chapter 11
                   Debtors.            )
                                               Jointly Administered Under
___________________________________ )          Case No.: 3:19-bk-4607-JAF


                              [TITLE OF PLEADING]




98
